                       Case 17-17189-LMI         Doc 100     Filed 10/18/19     Page 1 of 5
                                      United States Bankruptcy Court
                                      Southern District of Florida
In re:                                                                                  Case No. 17-17189-LMI
Daysi Diaz                                                                              Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113C-1           User: snipesj                Page 1 of 3                   Date Rcvd: Oct 16, 2019
                               Form ID: CGFD44              Total Noticed: 58


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 18, 2019.
db             +Daysi Diaz,    16961 SW 298 Street,    Homestead, FL 33030-3428
cr             +Totalbank,    Almazan Law,    c/o Johanna Castellon Vega,    7901 Ludlam Road,    Suite 100,
                 Coral Gables, FL 33143-4538
94224928       +Bank of America, N.A.,     P O Box 982284,    El Paso, TX 79998-2284
94073537        CACH LLC,    PO Box 5980,    Denver, CO 80127
94073536       +CACH LLC,    c/o Federated Law Group PLLC,     13205 US Highway 1, Suite 555,
                 West Palm Beach, FL 33408-2222
94236037        CACH, LLC its successors and assigns as assignee,      of First National Bank Omaha,
                 Resurgent Capital Services,     PO Box 10587,    Greenville, SC 29603-0587
94253427       +Cavalry SPV I, LLC as assignee of Synchrony Bank,      500 Summit Lake Drive Suite 400,
                 Valhalla, NY 10595-2321
94393857       +City of Homestead,    c/o Aleida Martinez Molina,     Weiss Serota Helfman Cole Bierman, PL,
                 2525 Ponce de Leon Boulevard, Suite 700,      Coral Gables, FL 33134-6045
94355182        Homestead Public Services,     P. O. Box 900430,    Homestead, FL 33090-0430
94073545       +Medical Business Bureau, LLC,     PO Box 1219,    Park Ridge, IL 60068-7219
94073551       +Miami Dade Department of Public Housing,      701 NW 1st Court,   Miami, FL 33136-3912
94073552       +Miami Dade Economic Advocacy Trust,     111 NW First Street Suite 2032,     Miami, FL 33128-1906
94073559      ++NATIONWIDE RECOVERY SERVICE,     PO BOX 8005,    CLEVELAND TN 37320-8005
               (address filed with court: Nationwide Recovery Service,       545 W. Inman St.,
                 Cleveland, TN 37311)
94073570       +Receivable Mgmt. Group,     2901 University Ave., # 29,    Columbus, GA 31907-7601
94073572       +Rooms To Go,    1000 McCarthur Blvd.,     Mahwah, NJ 07430-2035
94155376       +TD Retail Card Services,     c/o Creditors Bankruptcy Service,    P O Box 800849,
                 Dallas, TX 75380-0849
94073585       +TDBank USA/Target Credit,     PO Box 673,    Minneapolis, MN 55440-0673
94073586        TotalBank,    c/o Johanna Castellon Vega, Esquire,      Perez and Rodriguez,
                 95 Merrick Way, Suite 600,     Homestead, FL 33034

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: FLDEPREV.COM Oct 17 2019 05:53:00       Florida Department of Revenue,     POB 6668,
                 Bankruptcy Division,    Tallhassee, FL 32314-6668
ust            +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov Oct 17 2019 02:24:00        Office of the US Trustee,
                 51 S.W. 1st Ave.,    Suite 1204,   Miami, FL 33130-1614
cr             +EDI: RMSC.COM Oct 17 2019 05:53:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
94286544       +EDI: CINGMIDLAND.COM Oct 17 2019 05:53:00       AT&T Mobility II LLC,    %AT&T SERVICES INC.,
                 KAREN A. CAVAGNARO PARALEGAL,     ONE AT&T WAY, SUITE 3A104,     BEDMINSTER, NJ 07921-2693
94165342        EDI: GMACFS.COM Oct 17 2019 05:53:00       Ally Financial,    PO Box 130424,
                 Roseville, MN 55113-0004
94073533       +EDI: GMACFS.COM Oct 17 2019 05:53:00       Ally Financial,    P.O. Box 380901,
                 Minneapolis, MN 55438-0901
94073534        EDI: BANKAMER.COM Oct 17 2019 05:53:00       Bank of America,    PO Box 982238,
                 El Paso, TX 79998-2235
94073535       +EDI: TSYS2.COM Oct 17 2019 05:53:00       Barclays Bank Delaware,    125 S. West St.,
                 Wilmington, DE 19801-5014
94073538       +E-mail/Text: bankruptcy@cavps.com Oct 17 2019 02:24:28        Cavalry Portfolio SVCS,
                 500 Summit Lake Dr. Suite 4A,    Valhalla, NY 10595-2323
94073539       +EDI: CBS7AVE Oct 17 2019 05:53:00      Country Door,     1515 S. 21st Street,
                 Clinton, IA 52732-6676
94161918       +EDI: CBS7AVE Oct 17 2019 05:53:00      Country Door,     c/o Creditors Bankruptcy Service,
                 P.O. Box 800849,    Dallas, TX 75380-0849
94073540        EDI: DISCOVER.COM Oct 17 2019 05:53:00       Discover Financial SVC LLC,     PO Box 15316,
                 Wilmington, DE 19850-5316
94073541       +EDI: TSYS2.COM Oct 17 2019 05:53:00       DSNB/Macys,    P. O. Box 8218,   Mason, OH 45040-8218
94080490        EDI: DISCOVER.COM Oct 17 2019 05:53:00       Discover Bank,    Discover Products Inc,
                 PO Box 3025,   New Albany, OH 43054-3025
94163063       +EDI: CBS7AVE Oct 17 2019 05:53:00      Ginny’s,    c/o Creditors Bankruptcy Service,
                 P.O. Box 800849,    Dallas, TX 75380-0849
94073542       +EDI: CBS7AVE Oct 17 2019 05:53:00      Ginny’s Inc.,     1515 S 21st Street,
                 Clinton, IA 52732-6676
94073543        EDI: IIC9.COM Oct 17 2019 05:53:00       I C Systems Collections,    PO Box 64378,
                 Saint Paul, MN 55164-0378
94073544        E-mail/Text: BKRMailOPS@weltman.com Oct 17 2019 02:23:50        Jared Jewelers,    375 Ghent Road,
                 Fairlawn, OH 44333-4601
94268173       +EDI: MID8.COM Oct 17 2019 05:53:00       MIDLAND FUNDING LLC,    PO Box 2011,
                 Warren, MI 48090-2011
94073553       +EDI: MID8.COM Oct 17 2019 05:53:00       Midland Funding,    8875 Aero Dr., Ste. 200,
                 San Diego, CA 92123-2255
94073554       +EDI: MID8.COM Oct 17 2019 05:53:00       Midland Funding LLC,    2365 Northside Drive, Suite 300,
                 San Diego, CA 92108-2709
94073558       +EDI: CBS7AVE Oct 17 2019 05:53:00      Midnight Velvet,     1112 7th Ave., Box 2816,
                 Monroe, WI 53566-1364
94163065       +EDI: CBS7AVE Oct 17 2019 05:53:00      Midnight Velvet,     c/o Creditors Bankruptcy Service,
                 P.O. Box 800849,    Dallas, TX 75380-0849
                       Case 17-17189-LMI         Doc 100     Filed 10/18/19     Page 2 of 5



District/off: 113C-1           User: snipesj                Page 2 of 3                   Date Rcvd: Oct 16, 2019
                               Form ID: CGFD44              Total Noticed: 58


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
94073563        EDI: PRA.COM Oct 17 2019 05:53:00     Portfolio Recovery,    120 Corporate Blvd.,
                 Norfolk, VA 23502
94240151        EDI: PRA.COM Oct 17 2019 05:53:00     Portfolio Recovery Associates, LLC,     POB 41067,
                 Norfolk VA 23541
94073574       +EDI: SWCR.COM Oct 17 2019 05:53:00     SW Credit Systems L.P.,
                 4120 International Parkway, Suite 1100,   Carrollton, TX 75007-1958
94073577        EDI: RMSC.COM Oct 17 2019 05:53:00     SYNCB/HH Gregg,    P.O. Box 965036,
                 Orlando, FL 32896-5036
94073578        EDI: RMSC.COM Oct 17 2019 05:53:00     SYNCB/JC Penny,    PO Box 965007,
                 Orlando, FL 32896-5007
94073579       +EDI: RMSC.COM Oct 17 2019 05:53:00     SYNCB/Lowes,    PO Box 965005,    Orlando, FL 32896-5005
94073580        EDI: RMSC.COM Oct 17 2019 05:53:00     SYNCB/PayPalsmartconn,    PO Box 965005,
                 Orlando, FL 32896-5005
94073581       +EDI: RMSC.COM Oct 17 2019 05:53:00     SYNCB/TJX CO DC,    PO Box 965015,
                 Orlando, FL 32896-5015
94073582       +EDI: RMSC.COM Oct 17 2019 05:53:00     SYNCB/Toysrusdc,    PO Box 965001,
                 Orlando, FL 32896-5001
94073583        EDI: RMSC.COM Oct 17 2019 05:53:00     SYNCB/Walmart Dual Card,    PO Box 965024,
                 Orlando, FL 32896-5024
94163067       +EDI: CBS7AVE Oct 17 2019 05:53:00     Seventh Avenue,    c/o Creditors Bankruptcy Service,
                 P.O. Box 800849,   Dallas, TX 75380-0849
94073573       +EDI: CBS7AVE Oct 17 2019 05:53:00     Seventh Avenue,    1515 S 21st Street,
                 Clinton, IA 52732-6676
94073575       +EDI: CBS7AVE Oct 17 2019 05:53:00     Swiss Colony,    1515 South 21st Street,
                 Clinton, IA 52732-6676
94073576        EDI: RMSC.COM Oct 17 2019 05:53:00     Syncb/Amazon PLCC,    PO Box 965015,
                 Orlando, FL 32896-5015
94073584       +E-mail/Text: bskolnick@zakheimlaw.com Oct 17 2019 02:24:54      TD Bank,
                 c/o Zakheim and LaVar P.A.,   1133 South University Drive,    Fort Lauderdale, FL 33324-3303
94291291       +E-mail/Text: bncmail@w-legal.com Oct 17 2019 02:24:20      TD Bank USA, N.A.,
                 C O WEINSTEIN & RILEY, PS,   2001 WESTERN AVENUE, STE 400,    SEATTLE, WA 98121-3132
94161889       +EDI: CBS7AVE Oct 17 2019 05:53:00     The Swiss Colony,    c/o Creditors Bankruptcy Service,
                 P.O. Box 800849,   Dallas, TX 75380-0849
                                                                                              TOTAL: 40

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
94073546*       +Medical Business Bureau, LLC,    PO Box 1219,   Park Ridge, IL 60068-7219
94073547*       +Medical Business Bureau, LLC,    PO Box 1219,   Park Ridge, IL 60068-7219
94073550*       +Medical Business Bureau, LLC,    PO Box 1219,   Park Ridge, IL 60068-7219
94073548*        Medical Business Bureau, LLC,    PO Box 1219,   Park Ridge, IL 60068-7219
94073549*        Medical Business Bureau, LLC,    PO Box 1219,   Park Ridge, IL 60068-7219
94073556*       +Midland Funding LLC,    2365 Northside Drive,   Ste. 300,    San Diego, CA 92108-2709
94073557*       +Midland Funding LLC,    2365 Northside Drive,   Ste. 300,    San Diego, CA 92108-2709
94073555*       +Midland Funding LLC,    2365 Northside Drive, Suite 300,    San Diego, CA 92108-2709
94073560*      ++NATIONWIDE RECOVERY SERVICE,    PO BOX 8005,   CLEVELAND TN 37320-8005
                (address filed with court: Nationwide Recovery Service,      545 W. Inman St.,
                  Cleveland, TN 37311)
94073562*      ++NATIONWIDE RECOVERY SERVICE,    PO BOX 8005,   CLEVELAND TN 37320-8005
                (address filed with court: Nationwide Recovery Service,      545 W. Inman St.,
                  Cleveland, TN 37311)
94073561*      ++NATIONWIDE RECOVERY SERVICE,    PO BOX 8005,   CLEVELAND TN 37320-8005
                (address filed with court: Nationwide Recovery Service,      545 W. Inman Street,
                  Cleveland, TN 37311)
94073564*      ++PORTFOLIO RECOVERY ASSOCIATES LLC,    PO BOX 41067,    NORFOLK VA 23541-1067
                (address filed with court: Portfolio Recovery,     120 Corporate Blvd.,    Norfolk, VA 23502)
94073565*      ++PORTFOLIO RECOVERY ASSOCIATES LLC,    PO BOX 41067,    NORFOLK VA 23541-1067
                (address filed with court: Portfolio Recovery,     120 Corporate Blvd.,    Norfolk, VA 23502)
94073566*      ++PORTFOLIO RECOVERY ASSOCIATES LLC,    PO BOX 41067,    NORFOLK VA 23541-1067
                (address filed with court: Portfolio Recovery,     120 Corporate Blvd.,    Norfolk, VA 23502)
94073567*      ++PORTFOLIO RECOVERY ASSOCIATES LLC,    PO BOX 41067,    NORFOLK VA 23541-1067
                (address filed with court: Portfolio Recovery,     120 Corporate Blvd.,    Norfolk, VA 23502)
94073568*      ++PORTFOLIO RECOVERY ASSOCIATES LLC,    PO BOX 41067,    NORFOLK VA 23541-1067
                (address filed with court: Portfolio Recovery,     120 Corporate Blvd.,    Norfolk, VA 23502)
94073569*      ++PORTFOLIO RECOVERY ASSOCIATES LLC,    PO BOX 41067,    NORFOLK VA 23541-1067
                (address filed with court: Portfolio Recovery,     120 Corporate Blvd.,    Norfolk, VA 23502)
94073571*       +Receivable Mgmt. Group,    2901 University Ave., # 29,    Columbus, GA 31907-7601
                                                                                               TOTALS: 0, * 18, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
                            Case 17-17189-LMI              Doc 100        Filed 10/18/19          Page 3 of 5



District/off: 113C-1                  User: snipesj                      Page 3 of 3                          Date Rcvd: Oct 16, 2019
                                      Form ID: CGFD44                    Total Noticed: 58


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 16, 2019 at the address(es) listed below:
              Carolina A Lombardi    on behalf of Debtor Daysi Diaz CLombardi@legalservicesmiami.org,
               sfreire@legalservicesmiami.org;pleadings@legalservicesmiami.org
              Johanna Castellon Vega     on behalf of Creditor   Totalbank jvega@almazanlaw.com,
               efile@almazanlaw.com
              Nancy K. Neidich    e2c8f01@ch13miami.com, ecf2@ch13miami.com
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
                                                                                             TOTAL: 4
                          Case 17-17189-LMI                    Doc 100           Filed 10/18/19              Page 4 of 5
CGFD44 (4/23/19)




ORDERED in the Southern District of Florida on October 16, 2019




                                                                                                  Laurel M Isicoff
                                                                                                  Chief United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                Case Number: 17−17189−LMI
                                                                                                                Chapter: 13


In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Daysi Diaz
aka Daysi Martinez
16961 SW 298 Street
Homestead, FL 33030

SSN: xxx−xx−3093




             ORDER DISMISSING CASE PURSUANT TO TRUSTEE'S REPORT OF
            NON−COMPLIANCE BY DEBTOR WITH POST CONFIRMATION PLAN

     As provided under Local Rule 3070−1(C)(2)(c), a Report of Non−Compliance by Debtor with Plan
Payments has been filed by the trustee in this case indicating that the debtor was served by the trustee
with a notice of delinquency which established a deadline for the debtor to become current with plan
payments and that the debtor has failed to meet this deadline.

       Accordingly, it is

ORDERED that:



                                                                    Page 1 of 2
                       Case 17-17189-LMI               Doc 100         Filed 10/18/19   Page 5 of 5




      1. This case is dismissed.

      2. All pending motions are denied as moot.

      3. The trustee shall file a final report prior to the administrative closing of the case.

      4. (If applicable) the debtor shall immediately pay to the Clerk, U.S. Court, C. Clyde Atkins United
         States Courthouse, 301 North Miami Avenue, Room 150, Miami, FL 33128, $0.00 for the
         balance of the filing fee as required by Local Rule 1017−2(E). Any funds remaining with the
         trustee shall be applied to this balance and the trustee must dispose of any funds in
         accordance with the Bankruptcy Code and Local Rule 1017−2(F), unless otherwise ordered by
         the court. The court will not entertain a motion for reconsideration of this order unless all
         unpaid fees are paid at the time the motion is filed.

      5. A motion to rehear, reconsider, or reinstate a dismissed case must be filed in accordance with
         the requirements of Local Rule 9013−1(E).

      6. In accordance with Local Rule 1002−1(B)(1), the clerk of court is directed to refuse to accept
         for filing any future voluntary petitions submitted by this debtor if the refiling violates a prior
         order of the court or if the petition is accompanied by an Application to Pay Filing Fee in
         Installments and filing fees remain due from any previous case filed by the debtor.



The clerk of court shall serve a copy of this order on all parties of record.




                                                                ###




                                                           Page 2 of 2
